Citation Nr: 0212924	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-04 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of an initial 30 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1972 to 
December 1973 and from February 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for PTSD and 
assigned a 30 percent evaluation effective March 26, 1998.  
The veteran subsequently perfected this appeal.


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
panic attacks, impairment of short-term memory, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation, and no 
more, for PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The veteran was notified in the January 1999 rating decision, 
the February 2000 statement of the case (SOC), the January 
2001 supplemental statement of the case (SSOC), and the June 
2002 SSOC of the laws and regulations pertaining to an 
increased evaluation for PTSD.  In August 2001, the veteran 
was informed of the enactment of the VCAA and of VA's duty to 
notify and assist.  The veteran was notified of the action 
taken on her claim and was informed of what she could do to 
help with her claim.  She was specifically advised that VA 
would make reasonable efforts to obtain any identified 
evidence.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran identified treatment at the VA medical center (VAMC) 
in Bay Pines and these records have been associated with the 
claims folder.  The veteran has not identified additional 
evidence that needs to be obtained and on various occasions 
has informed VA that she has nothing further to add and wants 
her file sent to the Board immediately.  Further, in keeping 
with the duty to assist, the veteran was provided VA 
examinations in April 1998 and September 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

VA treatment records indicate the veteran sought treatment in 
the mental health clinic and underwent psychological testing 
and clinical interview in March 1998.  The veteran reported a 
history of sexual trauma and sexual harassment during active 
service.  On examination, she was agitated, anxious and 
tearful.  There was no evidence of a psychosis.  She reported 
episodes of serious anxiety characterized by increased heart 
rate, shortness of breath, muscle spasms, trembling and 
perspiration.  She also reported frequent generalized 
anxiety, sleep disturbance, episodes of crying, anxiety 
around men, anger, avoidance and some aversion of sexual 
intimacy, guardedness with hypervigilance, lack of supportive 
relationships with others, avoidance of stimuli associated 
with the trauma, and frequent intrusive memories of the 
trauma.  Results of psychological testing were considered 
valid and suggested that the veteran was experiencing 
emotional distress but has a strong tendency to use denial, 
repression and somatization.  Diagnosis was PTSD and panic 
disorder without agoraphobia.  Current global assessment of 
functioning (GAF) scale was estimated as 55.

The veteran underwent a VA examination in April 1998.  She 
was currently employed as a benefits counselor.  She had been 
married and divorced 5 times.  She had recently started 
psychotherapy to address her traumas and related symptoms.  

Regarding subjective complaints, the veteran reported that 
she did not experience frequent and distressing nightmares 
and disturbed sleep.  She said she had panic attacks from 1 
to 4 times per week.  She said she felt safe only at home and 
does not like to leave.  Sudden noises caused intense 
emotional reaction.  She said she felt estranged from people, 
and had no friends or social life.  

On mental status examination, the veteran was appropriately 
dressed and well groomed.  She was alert, fully oriented, 
polite and cooperative.  Emotionally she was quite fragile 
and began crying which continued intermittently throughout 
the interview.  She was considerably anxious.  Memory 
appeared to be intact except for events surrounding the 
trauma.  Speech was articulate, relevant and goal directed.  
There was no evidence of a thought disorder and she denied 
suicidal/homicidal ideation or hallucinations.  Insight and 
social judgment were good.  

Diagnosis remained PTSD and panic disorder without 
agoraphobia.  GAF was estimated at 51.  The examiner noted 
that her symptomatology was typical of an individual who has 
been assaulted.  

VA treatment records include psychology outpatient notes 
indicating individual therapy from approximately March 1998 
to June 1999 for PTSD symptoms.  Many times, she appeared 
depressed, anxious, and tearful.  She said she had panic 
attacks, problems with chronic anger, sleep disturbance 
including nightmares, and an inability to cope.  In early 
April, her father died, and much of her treatment at that 
time focused on coping with his death, and with her 
dissatisfaction with work.  She took various medications 
including Prozac, Trazodone and Xanax.  Assigned GAF scores 
ranged from 47 in May 1999 to 70 in June 1999.

In April 2000, the veteran said she wished to resume regular 
therapy, and acknowledged chronic anger and interpersonal 
problems.  Progress notes dated from April 2000 to June 2001 
indicate the veteran was frequently upset and distressed and 
felt overwhelmed with her work situation.  She reported 
continued problems dealing with others.  She denied 
suicidal/homicidal ideation.  Medications included 
Alprazolam, Prozac, Xanax and Trazodone and she felt that her 
medications were helpful.  Assessment included PTSD, 
depressive disorder in remission, and work stress.

The veteran underwent another VA examination in September 
2001.  She reported being treated on an outpatient basis and 
was seen every three months for medication management 
(Trazodone, Xanax and Prozac).  She had been involved in 
psychotherapy but found it to be too much and quit.  She had 
been employed at her current job since September 1997, 
although she complained of having difficulty with her job.  
She said her workload was stressful and that she argued with 
her co-workers.  She said she suffered panic attacks, and 
described an incident in which she had crawled under her desk 
and hid.  Other times, she said she had gone into the 
bathroom, locked the door and laid on the floor.  She had 
previously been moved to a new team, but said she had wanted 
to kill her previous supervisor.  She said that a couple of 
years ago she got into a fight with a co-worker and went for 
his throat.  

Socially, the veteran had been married for two years; five 
prior marriages had ended in divorce, and she said she was 
trying hard in this marriage.  She does housework, yard work, 
and watches TV.  She hated to leave the house, although she 
and her husband visited his friends on occasion.

On mental status examination, the veteran's leg was jumping 
and she was sad and crying.  Speech was low in volume, slow 
and staccato, often interrupted by tears.  Much anger and 
rage was evident.  She was alert and oriented to person, 
place, time, and events.  Attention, concentration and short-
term memory were impaired.  Long-term memory was within 
normal limits.  She demonstrated good abstraction skills and 
fund of knowledge was good.  She reported having experienced 
some visual and auditory hallucinations and said she heard 
music all the time.  She reported a history of suicidal 
gesture and suicidal ideation with a plan.  She felt 
homicidal on occasion.  Insight and social judgment were 
good.  

Diagnosis was PTSD, chronic and severe.  GAF was estimated at 
52.  The examiner further commented that the assigned GAF 
reflected moderate to serious symptoms of PTSD which effect 
the veteran's psychological well-being and her social and 
occupational functioning.  

Analysis

The veteran was granted service connection for PTSD in 
January 1999 and assigned a 30 percent evaluation effective 
March 26, 1998.  The veteran contends that the currently 
assigned 30 percent does not adequately reflect the severity 
of her disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with the original grant of service connection, the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Pursuant to VA's rating schedule, VA ascertained the severity 
of the veteran's PTSD pursuant to Diagnostic Code 9411 and 
assigned a 30 percent evaluation.  Under this provision, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating psychiatric disabilities, social impairment is 
to be considered but essentially is significant only to the 
degree that it affects industrial impairment.  38 C.F.R. 
§ 4.126.

The veteran suffers from occupational and social impairment 
with reduced reliability and productivity.  However, she does 
not have a flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, difficulty in understanding complex 
commands, impairment of long-term memory, or impaired 
judgment.  Nevertheless, she has panic attacks and recently 
exhibited some impairment of short-term memory.  She also 
suffers from disturbances of motivation and mood (complaints 
of depression, chronic anger, and an inability to cope with 
stress), and clearly has difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran feels frequently overwhelmed with work and has 
problems dealing with her co-workers and supervisors.  She is 
on her sixth marriage, and rarely engages in activities 
outside the home other than work.  

Although her GAF score has ranged from a low of 47 in May 
1999, shortly after her father's to a high of 70 a month 
later, otherwise, the GAF scores have largely been in the 
50's, with the 1998 and 2001 VA examinations reporting GAF 
scores of 51 and 52.  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

With consideration of the benefit-of-the-doubt rule, the 
Board finds that the veteran's PTSD symptoms result in 
occupational and social impairment with reduced reliability 
and productivity, which meets the requirements for a higher 
rating of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7.  

The Board has also reviewed the evidence to determine if an 
evaluation in excess of 50 percent may be assigned under the 
rating criteria.  In considering the criteria necessary for a 
70 percent evaluation, the Board acknowledges that the 
veteran's PTSD is productive of occupational and social 
impairment and she has difficulty in adapting to stressful 
circumstances, especially work.  Notwithstanding, she has 
been working at the same position since September 1997 and 
has recently been moved to a different team where she is 
calmer and apparently functioning better.  The Board also 
notes that on most recent examination, the veteran reported 
suicidal and homicidal ideation, and some hallucinations; 
however, the evidence does not suggest these are persistent.  

Moreover, there is no evidence of obsessional rituals which 
interfere with routine activities, or speech that is 
intermittently illogical, obscure, or irrelevant.  The 
veteran experiences panic attacks but the panic is not 
continuous. The veteran reports depression but recent 
evaluations indicate her depressive disorder is in remission.  
The veteran has problems coping with anger but the evidence 
does not indicate impaired impulse control and there is no 
evidence of spatial disorientation or neglect of personal 
appearance and hygiene.  The veteran's abstraction skills, 
fund of knowledge, insight and social judgment are noted to 
be good.  The veteran also has difficulty in establishing and 
maintaining effective work and social relationships but the 
evidence does not indicate that she is entirely unable to 
establish these sorts of relationships.  Accordingly, the 
Board finds that the severity of the veteran's service-
connected PTSD does not warrant a 70 percent evaluation.

In evaluating the veteran's disability, the Board has 
specifically considered whether she is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has her disability been more than 50 percent 
disabling.  Consequently, a staged rating is not warranted.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

